DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Element 7.1 (reticulated element) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 16-21, 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by John Michael Perraut et al. U.S. Patent 10,252,650 B2 (Perraut).
Regarding claim 16, Perraut discloses a seating module for a vehicle seat, comprising: - at least a substantially air-permeable upholstery part, wherein the upholstery part is substantially configured to let air-flow pass through horizontally (Figure 7-11).  
Regarding claim 17, Perraut discloses the seating module wherein the upholstery part is configured to be impinged with air-flow caused by vehicle speed and atmospheric pressure (Element 14 and Figure 6; Column 3 Line 36-Column 4 Line 16).  
Regarding claim 18, Perraut discloses the seating module wherein the upholstery part comprises a lateral inlet to suck ambient air through the lateral inlet (Element 26).  
Regarding claim 19, Perraut discloses the seating module wherein the upholstery part is interconnected with a vacuum attachment to suck the ambient air through the lateral inlet (Element 30).  
Regarding claim 20, Perraut discloses the seating module wherein the upholstery part comprises a bottom outlet to let the air-flow pass towards a bottom side of the seating module through the bottom outlet (Element 74).  
Regarding claim 21, Perraut discloses the seating module wherein the upholstery part is arranged on a support shell (Element 76 Figure 9-11).  
Regarding claim 24, Perraut discloses the seating module wherein the upholstery part is enclosed by a cover element and the support shell (Figure 6 with Element 24).  
Regarding claim 25, Perraut discloses the seating module wherein the cover element and the support shell are mounted to each other such that at least one opening is formed laterally (Figure 4-11).  
Regarding claim 26, Perraut discloses the seating module wherein the upholstery part comprises at least a substantially fluid-resistant foam element and at least one air- permeable mesh element (Column 6 Lines 49-67).  
Regarding claim 27, Perraut discloses the seating module wherein the foam element comprises a first mesh element arranged on a top surface of the foam element and a second mesh element arranged on a lower surface of the foam element (Column 6 Lines 49-67).  
Regarding claim 28, Perraut discloses the seating module wherein the foam element comprises a number of through holes (Figure 9-11; Column 6 Lines 49-67).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perraut in view of Steve Klancnik U.S. Patent Publication 2013/0174346 A1 (Klancnik).
Regarding claims 29 and 30, Perraut discloses the seating module comprising a cover element.  Perraut does not directly disclose the cover element to comprise reinforcing fluid-resistant seams and biocide material.  Klancnik discloses a material for upholstery that is fluid resistant ([0028]) and comprise biocide material.  
. 

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636